MEMORANDUM ***
This is a petition for review from the Board of Immigration Appeals’ (“BIA”) denial of a motion to reconsider a previous denial of a motion to reopen. We review this decision for an abuse of discretion. See Ray v. Gonzales, 439 F.3d 582 (9th Cir.2006) (citing Singh v. Ashcroft, 367 F.3d 1182, 1185 (9th Cir.2004)). We conclude that the BIA did not abuse its discretion in denying the motion for reconsideration because petitioner failed to demonstrate factual or legal errors warranting reconsideration.
Accordingly, respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.